DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (Generation of Multiple Electrosprays Using Microfabricated Emitter Arrays for Improved Mass Spectrometric Sensitivity), in view of Ammann (Inductively coupled plasma mass spectrometry (ICP MS): a versatile tool).
Regarding claim 1, Tang discloses an apparatus comprising:
an essentially non-absorbent membrane comprising at least one pore (Figure 1; Figure 2, see: Multi-Electrospray Chip);
a microwell comprising a back wall, side walls, and a front that is operably associated with the essentially non-absorbent membrane (Figure 2, see: Metal Holder comprising a void which serves as a liquid reservoir and comprises an analogous back wall, side walls, and a front which is coupled to the Multi-Electrospray Chip); and
an electric field generator positioned within a space between the back wall of the microwell and aligned within the space to not be outside the side walls of the microwell such that the electric field generator imparts an electric field to a sample within the side (pg. 1659-1660/Experimental Arrangements, see: metal block is coupled to the DC High Voltage power supply and is configured to provide an electric field to the Multi-Electrospray Chip; Figure 2, see: DC High Voltage Power Supply, Counter Electrode, Electrometer).
Tang does not explicitly disclose the capability of the electric field generator to inductively impart the electric field to the sample in the microwell.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device disclosed by Tang to be configured to inductively impart the electric field to the sample in the microwell, since Ammann teaches (Table 1) that it would have been advantageous to incorporate an ICP ion source with an ESI ion source, as taught in the device disclosed by Tang, in order to provide for the use of use inexpensive, unspecific, certified element standards, allowing a quantitative control on elemental losses, species decomposition or contamination in each single step of an experiment (Ammann: pg. 425/CONCLUSIONS).
Regarding claim 2, Tang further discloses the at least one pore comprises a proximal opening, a distal opening, and walls (Figure 1).
Regarding claim 3, Tang further discloses the walls of the at least one pore are oriented to be 90 degrees with respect to the proximal and distal openings (Figure 1).
 the walls of the at least one pore taper from the proximal opening toward the distal opening (Figure 1, see: conical cross section).
Regarding claim 5, Tang further discloses the walls of the at least one pore taper from the distal opening toward the proximal opening (Figure 1, see: conical cross section).
Regarding claim 6, Tang further discloses the essentially non-absorbent membrane comprises a plurality of pores (Figure 1).
Regarding claim 7, Tang further discloses the plurality of pores comprise the same dimensions (Figure 1).
Regarding claim 9, Tang further discloses the apparatus further comprises a mass spectrometer (Figure 2, see: modified triple quadrupole mass spectrometer).

Claims 1, 2, 6, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Efficient electrospray ionization from polymer microchannels using integrated hydrophobic membranes), in view of Ammann (Inductively coupled plasma mass spectrometry (ICP MS): a versatile tool).
Regarding claim 1, Wang discloses an apparatus comprising:
an essentially non-absorbent membrane comprising at least one pore (Fig. 1, see: PTFE membrane; Fig. 2);
a microwell comprising a back wall, side walls, and a front that is operably associated with the essentially non-absorbent membrane (Fig. 1, see: PC electrospray chip which comprises an analogous back wall, side walls, and a front which is coupled to the PTFE membrane); and
an electric field generator positioned within a space between the back wall of the microwell and aligned within the space to not be outside the side walls of the microwell such that the electric field generator imparts an electric field to a sample within the side walls of the microwell to operably interact with the sample in the microwell and expel a droplet of the sample through the at least one pore in the essentially non-absorbent membrane (pg. 364/Electrospray tip preparation, see: platinum electrode contacting the liquid through the capillary T-junctions and providing the required electrical contact for ESI, high voltage power source, aluminum ground plate, multimeter).
Wang does not explicitly disclose the capability of the electric field generator to inductively impart the electric field to the sample in the microwell.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device disclosed by Wang to be configured to inductively impart the electric field to the sample in the microwell, since Ammann teaches (Table 1) that it would have been advantageous to incorporate an ICP ion source with an ESI ion source, as taught in the device disclosed by Wang, in order to provide for the use of use inexpensive, unspecific, certified element standards, allowing a quantitative control on elemental losses, species decomposition or contamination in each single step of an experiment (Ammann: pg. 425/CONCLUSIONS).
 the at least one pore comprises a proximal opening, a distal opening, and walls (Fig. 2).
Regarding claim 6, Wang further discloses the essentially non-absorbent membrane comprises a plurality of pores (Fig. 2).
Regarding claim 8, Wang further discloses the plurality of pores comprise different dimensions (Fig. 2).
Regarding claim 9, Wang further discloses the apparatus further comprises a mass spectrometer (pg. 366/ESI-MS validation, see: mass spectrometer).

Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive.
The Examiner respectfully disagrees with the Applicant’s assertion that the cited prior art fails to teach or suggest the electric field generator being “positioned within a space behind the back wall of the microwell and aligned within the space to not be outside of the sidewalls of the microwell”.
The prior art device of modified Tang et al. comprises a metal block which is coupled to a DC high voltage power supply.  Since the metal block forms the back wall, sidewalls, and front of the analogous microwell, the metal block is positioned both behind and aligned within the sidewalls of the analogous microwell (pg. 1659-1660/Experimental Arrangements, see: metal block is coupled to the DC High Voltage power supply and is configured to provide an electric field to the Multi-Electrospray Chip).  It is further noted that the configuration disclosed by modified Tang et al. is the 
The prior art device of modified Wang et al. comprises a platinum electrode coupled to a high voltage power source, contacting the liquid through the capillary T-junctions and providing the required electrical contact of ESI, wherein the platinum electrode is disposed within, behind, and in-line with the outlet of the electrospray chip (pg. 364/Electrospray tip preparation, see: platinum electrode contacting the liquid through the capillary T-junctions and providing the required electrical contact for ESI, high voltage power source, aluminum ground plate, multimeter).
It is further noted that the configuration disclosed by modified Wang et al. is the same configuration as explicitly disclosed by the instant Application’s Fig. 3 and Fig. 12, where an electrode coupled to a power supply is disposed behind and aligned with the side walls of the analogous microwell.
For the above reasons, the previous grounds of rejection have been maintained with updates to address the newly presented claim limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ROBERT J EOM/Primary Examiner, Art Unit 1797